Citation Nr: 0609757	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 15, 
2000, for the grant of service connection for a dysthymic 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and May 2002 rating 
determinations of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The October 2001 rating determination granted service 
connection for a dysthymic disorder and assigned a 10 percent 
disability evaluation, effective August 15, 2000.  The May 
2002 rating decision denied an effective date prior to August 
15, 2000.  

This matter was previously before the Board in January 2005, 
at which time it was remanded for further development.  


FINDING OF FACT

The RO was not in receipt or possession of any evidence prior 
to March 8, 2000, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for a dysthymic disorder.  


CONCLUSION OF LAW

The criteria for an effective date of March 8, 2000, but no 
earlier, for the grant of service connection for a dysthymic 
disorder have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the October 2001 and May 2002 rating 
determinations, the January 2003 statement of the case, the 
August 2005 supplemental statement of the case, and the 
January 2005 VCAA letter, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement of the case, 
the supplemental statement of the case, and in the VCAA 
letter the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The January 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All pertinent service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded a VA examination.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. §  3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In the veteran's June 1968 application for benefits, there 
was no request for benefits for a psychiatric disorder.  

At the time of a July 1968 VA examination, there were no 
findings or complaints of a psychiatric disorder.  

In December 1996, the veteran requested an increased 
evaluation for his hearing loss.  He noted that his hearing 
loss had worsened to the degree of jeopardizing his 
employment and way of life.  

At the time of a December 1996 VA examination, the veteran 
did not complain of, and there were no findings of, a 
psychiatric disorder.  

In his March 1997 notice of disagreement concerning the 
assigned evaluation for his service-connected hearing loss, 
the veteran did not make any reference to psychiatric or 
psychological problems that he was having.  The veteran also 
did not report having any psychiatric or psychological 
problems in his April 1997 substantive appeal, concerning his 
hearing loss issue.  

In a March 1998 letter concerning his hearing loss and 
tinnitus, the veteran made no reference to any psychiatric or 
psychological problems.  At the time of a June 1998 VA 
audiological examination, the veteran again did not report 
any psychiatric or psychological problems.  

The veteran also made no reference to any psychological or 
psychiatric problems in a letter received in August 1998.

In a May 1999 letter, the veteran made reference to 
cardiology and pulmonary problems but did not indicate that 
he was having any psychiatric or psychological problems.  
There were also no references made to any psychiatric or 
psychological problems in letters received in May and 
September 1999.

In a March 8, 2000, treatment record, the veteran was noted 
to have had a positive screen for major depressive disorder.  

In a letter received from the veteran on August 15, 2000, he 
reported that he had been depressed for several years now as 
a result of an increase in his hearing loss.  He noted that 
his hearing loss had affected his entire life over the past 
35 years.  

At the time of a January 2001 VA examination, the examiner 
indicated that the veteran's symptoms were chronic and of 
moderate severity and dated back many years.  He noted that 
they comprised symptoms of depression, generally secondary to 
psychosocial stressors to which the veteran was exposed.  

The veteran's medical problems included diabetes, 
diverticulitis, chronic hearing loss, enlarged prostate, and 
an injury to his leg secondary to an accident on the job.  

The examiner noted that the veteran experienced depressed 
mood most of the day for more days than not dating back 5 to 
10 years.  He indicated that the depression was characterized 
by dysphoric mood, anhedonia, low energy, and decreased 
motivation and participation in usual activities.  He noted 
that the severity of the depression fluctuated and was in 
large part a response to the veteran's significant and 
multiple medical problems which adversely impacted his 
psychosocial functioning.  Amongst the multiple medical 
problems which contributed to the veteran's chronic 
depression was significant hearing loss, for which the 
veteran was currently service-connected.  

A diagnosis of a dysthymic disorder was rendered.  The 
examiner indicated that the veteran's chronic depression was 
in part secondary to his service-connected hearing loss.  He 
noted that the chronic psychiatric condition was a dysthymic 
disorder.  The examiner observed that the veteran's multiple 
chronic medical problems, including his hearing loss, were 
significant etiological factors contributing to the dysthymic 
disorder.  

In an August 2001 addendum, the VA examiner indicated that 
the veteran's hearing loss was the predominant cause of his 
chronic depression.  This was due to the chronic and 
longstanding nature of his hearing loss which affected all 
spheres of his life and functioning.  He noted that the 
veteran's hearing loss had had a significantly adverse impact 
on both employment and social opportunities.  

In an October 2001 rating determination, the RO granted 
service connection for a dysthymic disorder and assigned an 
effective date of August 15, 2000.  

In December 2001, the veteran requested an effective date of 
1996 for the grant of service connection for his dysthymic 
disorder, to coincide with his claim for an increased 
evaluation in December 1996.  In a February 2002 letter, the 
veteran again requested an effective date of 1996, to 
coincide with his claim for an increased evaluation for 
hearing loss at that time.  

In his June 2002 notice of disagreement, the veteran 
requested an effective date of July 1996 for service 
connection for depression.  The veteran also indicated in his 
February 2003 substantive appeal that an effective date of 
July 1996 should be assigned for his depression.  

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995)

In support of his assertion that he had adequately raised a 
claim for service connection for a dysthymic disorder prior 
to August 15, 2000, the veteran argues that the claim was 
reasonably raised by the medical evidence of record.  Where 
review of all documents and oral testimony reasonably reveals 
that a claimant is seeking a particular benefit, VA is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary." 38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 
3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a). "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for a 
dysthymic disorder prior to receipt of his claim in August 
2000.  The mere presence of the medical evidence does not 
establish an intent on the part of the veteran to seek 
entitlement to service connection.  See KL v. Brown, 5 Vet. 
App. 205, 208 (1993).  While the RO must interpret the 
veteran's submissions broadly, the RO is not required to 
conjure up issues that were not raised by the veteran.  See 
Talbert, supra.  The veteran must have asserted the claim 
expressly or impliedly.  See Isenbart, supra.

A claim for service connection for a dysthymic disorder was 
not expressly or impliedly raised prior to August 15, 2000.  
None of the VA examination reports or VA outpatient treatment 
records dated prior to this time can be interpreted as an 
informal claim for service connection for a dysthymic 
disorder pursuant to 38 C.F.R. § 3.155.

However, the date of a claim only partially controls an 
effective date.  The provisions of 38 C.F.R. § 3.157 have an 
interesting history and have been influenced by four 
unpublished decisions of the general counsel.  Although not 
binding, when section 3.157 was last revised, the department 
noted in the federal register that the opinions of the 
general counsel were the reasons for the revision.

Section 3.157 addresses conditions precedent.  Compensation 
has been awarded or denied on the basis that a condition is 
not compensable in degree.  This sentence does not state 
service connection has been established for any particular 
disability.  On face value, the facts establish that 
compensation had been awarded for hearing loss.  Therefore, 
the veteran met the first condition precedent.  Thereafter, 
the regulation states that the provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  This 
language is consistent with the opinions of the general 
counsel.  In this case, the veteran was in receipt of 
compensation (hearing loss) and the record demonstrates that 
he tested positive for major depressive disorder at a VA 
facility on March 8, 2000, in the year prior to the date of 
receipt of his claim in August 15, 2000.  Therefore, the 
effective date for service connection is March 8, 2000.

The Board notes the findings of the January 2001 VA examiner, 
who noted that the veteran had depression for 5-10 years.  
Despite the examiner's findings, the Board is bound by the 
laws and regulations governing VA benefits.  In this case, 
the Board is precluded from assigning an effective date 
earlier than March 8, 2000, for the granting of service 
connection for a dysthymic disorder.  


ORDER

An effective date of March 8. 2000, for the grant of service 
connection for a dysthymic disorder is granted, subject to 
the laws and regulatins governing monetary disbursements.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


